Citation Nr: 1828688	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to March 10, 2014, and in excess of 40 percent afterwards, for a service-connected right biceps tendon rupture.

2.  Entitlement to a rating in excess of 10 percent for a service-connected cervical spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected left carpal tunnel syndrome (CTS).

4.  Entitlement to an initial rating in excess of 10 percent for service-connected right CTS.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Nicki Applefield, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from October 1985 to October 1989 and active service in the Army from September 1997 to May 1998 and October 2003 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.

The issue of entitlement to an increased rating for a right biceps tendon rupture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Forward flexion of the cervical spine greater than 15 degrees but not greater than
30 degrees; combined range of motion of the cervical spine not greater than 170 degrees has not been shown; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis had not been shown; and ankylosis of the cervical spine has not been shown.

3.  The Veteran's left CTS has been characterized by mild incomplete paralysis of the median nerve; moderate incomplete paralysis has not been shown.

4.  The Veteran's right CTS has been characterized by mild incomplete paralysis of the median nerve; moderate incomplete paralysis has not been shown.

5.  For the period from July 1, 2010, the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for a cervical spine disability have not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for an initial rating in excess of 10 percent for left CTS have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2017).

4.  The criteria for an initial rating in excess of 10 percent for right CTS have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2017).

5.  The criteria for a TDIU rating are met beginning July 1, 2010.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in May 2016 for the purpose of securing updated VA treatment records, affording the Veteran VA examinations, and obtaining medical opinions with respect to those examinations.  VA treatment records have been obtained and multiple VA examinations were conducted in November 2016 with corresponding reports.  The Board finds that there was substantial compliance with the June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

In a December 2016 statement, the Veteran reported that the November 2016 VA examiner was not an orthopedic specialist, did not obtain an x-ray or MRI, and did not have the facilities to evaluate orthopedic injuries.  The Board does not agree.  X-ray or MRIs are not needed to evaluate the Veteran's cervical spine disability or carpal tunnel syndrome.  Regarding the Veteran's cervical spine disability, the rating schedule is based on range of motion but for cervical spine ankylsois, which has been shown or asserted by the Veteran.  Regarding the Veteran's carpal tunnel syndrome, the rating schedule is based on mild, moderate, and severe findings of nerve injuries, which would not be shown by x-rays or MRIs.  As such, the examiner clearly provided the relevant findings to rate the service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Cervical Spine Disability

Neck disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has experienced any IVDS for his cervical spine disability.  The December 2016 VA examiner indicated that the Veteran did not have cervical spine IVDS.  In addition, the record does not show that the Veteran has been prescribed any bed rest to treat his cervical spine disability during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's cervical spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is present, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine is not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is present.  

A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

Normal ranges of motion of the cervical spine are flexion from 0 to 45 degrees, extension from 0 to 45 degrees, lateral flexion from 0 to 45 degrees, and lateral rotation from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate V. 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Veteran's clinical records show that he was treated for neck pain, but do not describe the results of any specific range of motion testing or findings consistent with muscle spasm or guarding, abnormal spinal contour, reversed lordosis, or abnormal kyphosis

In April 2009, the Veteran was afforded a VA examination.  He reported pain but could function with medications.  On examination, he demonstrated normal flexion to 45 degrees, extension to 40 degrees, right and left lateral flexion to 40 degrees with pain, and right and left rotation to 60 degrees with pain.  Repetitive use testing was additionally limited by pain but did not result in fatigue, weakness, lack of endurance, incoordination, or additional limitation of motion.

At the December 2015 Board hearing, the Veteran testified that his neck pain radiated into his hands.

In November 2016, the Veteran was afforded a VA examination.  He demonstrated normal flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 45 degrees, left lateral flexion to 30 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 40 degrees.  Repetitive use testing resulted in no additional limitation of motion but had functional loss due to pain.  The examiner indicated that the Veteran did not have localized tenderness, guarding, or muscle spasm of the cervical spine.  The examiner indicated that the Veteran had less movement than normal.  The examiner indicated that the Veteran did not have radiculopathy.  The examiner indicated that the Veteran did not have ankylosis of the spine.

Findings in existing treatment records pertaining the cervical spine are no worse than those shown on examination.  They essentially record the Veteran as having a history of neck pain. 

Thus, the medical records show that the Veteran did not demonstrate either forward flexion or combined range of motion that was so functionally limited as to be consistent with a 20 percent rating.  There was also no showing that the Veteran's cervical spine caused any alteration in gait or abnormal spinal contour.  In addition, the examiner specifically noted that the Veteran did not have any cervical spine radiculopathy.  The medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  As such, a rating in excess of 10 percent is not warranted.

The Board has considered whether higher disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.


The Veteran reported neck pain.  However, he retained cervical spine range of motion in excess of a compensable rating.  In addition, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43.  

While the Veteran reported pain, repetitive use testing did not reveal additional limitation that would warrant higher ratings.  Overall, the Veteran's treatment records do not demonstrate any additional functional limitations that would support the assignment of higher ratings. 

Accordingly, a rating in excess of 10 percent for the Veteran's cervical spine disability is denied.

Carpal Tunnel Syndrome

The Veteran filed an increased rating claim for his bilateral CTS in June 2010.  An August 2012 rating decision denied his claim finding that the criteria to support a compensable rating for left CTS and a rating greater than 10 percent for right CTS had not been demonstrated.  A July 2017 rating decision granted a 10 percent rating for his left CTS, effective February 5, 2009.  The Veteran asserts that he is entitled to a higher rating.  At the December 2015 Board hearing, he testified that his CTS resulted in him dropping things.

The Veteran is shown to be right-handed, so the criteria for the major extremity apply for his right CTS.  CTS is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  CTS is rated under the criteria of 38 C F R § 4 124a, Diagnostic Code 8515, paralysis of the median nerve, which distinguishes between the major and minor extremities.

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of either the minor or major extremity.  A 20 percent evaluation for the minor extremity or a 30 percent evaluation for the major extremity is assigned for moderate incomplete paralysis of the minor extremity.  A 40 percent evaluation for the minor extremity or a 50 percent evaluation for the major extremity is assigned for severe incomplete paralysis of the minor extremity.  A 60 percent evaluation for the minor extremity or a 70 percent evaluation for the major extremity is assigned for complete paralysis of the median nerve when the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand ape hand, pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index, and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm, flexion of wrist weakened, pain with trophic disturbances.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
The evidence of record does not support a rating in excess of 10 percent for either his left CTS or his right CTS.

In April 2009, the Veteran was afforded a VA examination for his CTS.  He reported tingling and numbness.  On examination, he had normal dorsiflexion to 70 degrees bilaterally, palmar flexion to 52 degrees on the left and 58 degrees on the right, radial deviation to 29 degrees bilaterally, and ulnar deviation to 30 degrees on the left and 35 degrees on the right.  The examiner reported that joint function was limited by pain on the right, but not additionally limited by pain on the left, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted that the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it, all without difficulty.  He had slightly reduced right hand strength and normal left hand strength.

A January 2011 VA general medical examination included pertinent findings pertaining to the Veteran's bilateral CTS.  In that regard, there was no observed deformity, giving way, instability, pain, stiffness, weakness, incoordination, locking episodes, or effusion of either wrist.  Ring finger lock of the right wrist was noted, however.  Range of motion was within normal limits.  Repetitive motion did not cause additional loss of function.  Overall, the functional effect of the bilateral CTS was weakness, which was not quantified.  

In December 2016, the Veteran was afforded a VA examination.  He reported tingling and numbness as well as dropping things.  He had reduced 4/5 right elbow flexion, but otherwise had normal 5/5 strength and reflexes.  His bilateral upper extremities had severe paresthesias and/or dysesthesias bilaterally and severe numbness.  He had decreased sensation in his bilateral hands/fingers.  He had positive bilateral Tinel's signs.  The examiner indicated that the Veteran had mild incomplete paralysis bilaterally.

Thus, the medical record does not demonstrate findings consistent with a higher evaluation under Diagnostic Code 8515 for either his left CTS or his right CTS.  The Veteran does not have moderate incomplete paralysis of the median nerve.  As noted, when involvement is wholly sensory, a mild rating is generally awarded. The deficits experienced by the Veteran as sensory in nature. Moreover, when considering the Veteran's complaints along with the physical findings of record, the VA examiner specified that the level of neurological dysfunction was mild.  Such was determined by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment). Accordingly, schedular rating in excess of 10 percent is not warranted.  

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

Accordingly, schedular ratings in excess of 10 percent for the Veteran's left CTS and right CTS are denied.

TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, from July 1, 2010, the day after the day the Veteran reported last working, the Veteran has been service connected for an acquired psychiatric disability rated at 50 percent disabling, right biceps tendon rupture rated at 30 percent disabling prior to March 10, 2014, and 40 percent disabling afterwards, a cervical spine disability rated at 10 percent disabling, left CTS rated at 10 percent disabling, right CTS rated at 10 percent disabling, tinnitus rated at 10 percent disabling, left elbow limitation of extension rated 30 percent disabling from December 10, 2013, left elbow impairment of supination and pronation rated at 10 percent disabling from December 10, 2013, and left biceps tear rated at 20 percent disabling from December 20, 2013.  The Veteran's service connected disabilities combined for at least a 70 percent rating with at least one disability rated at 40 percent or more beginning July 1, 2010.  As such, he met the schedular rating criteria for a TDIU from July 1, 2010.

In August 2008, the SSA found that the Veteran was disabled due to right biceps tendon rupture, CTS, cervical spine disability, an acquired psychiatric disability, and peripheral neuropathy beginning on February 20, 2005.

On the Veteran's claim (VA Form 21-8940), received in June 2010, he indicated that he has not worked since June 2010.  He indicated that he had to leave his employment due to his service-connected disabilities.  He indicated that he had a high school diploma and completed truck driving school.

At an April 2012 VA examination for his tinnitus, the examiner noted that the Veteran's tinnitus distracted him.

In June 2014, Dr. K.M. completed a Mental Disorders Disability Benefits Questionnaire and incited that the Veteran's acquired psychiatric disability resulted in occupational impairment with reduced reliability and productivity.  Dr. K.M. also reported that the Veteran would have significant difficulties maintaining a job due to symptoms from his acquired psychiatric disability.

The Board acknowledges that some VA examiners have suggested that the Veteran is capable of a limited range of work.  However, Dr. K.M. opined that the Veteran would be unable to sustain substantial gainful employment due to his service connected acquired psychiatric disability.  Dr. K.M. explained the reasoning behind her opinion.  In addition, the opinion of Dr. K.M. is consistent with the findings of the SSA.



As such, the Board concludes that the evidence for and against TDIU beginning July 1, 2010, is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that a TDIU beginning July 1, 2010, is warranted.  As such, the Veteran's claim is granted.

ORDER

A rating in excess of 10 percent for a cervical spine disability is denied.

A rating in excess of 10 percent for left CTS is denied.

A rating in excess of 10 percent for right CTS is denied.

A TDIU is granted beginning on July 1, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the Veteran's increased rating for a right biceps tendon rupture, he filed his increased rating claim in June 2010.  Prior to the period on appeal, the Veteran was afforded a VA examination in August 2008.  The examiner reported that the muscle group involved was muscle group VI, triceps.  However, the examiner only referred to biceps findings and did not report any triceps findings.  In another VA examination prior to the period on appeal in April 2009, the examiner only referred to biceps findings.

In July 2013, the Veteran's treating physician reported that the Veteran had a moderately severe injury to muscle group V.  In addition, his physician reported that he agreed with the findings of the August 2008 VA examiner that the Veteran also had a moderately sever injury to muscle group VI.

In December 2016, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran had an injury to muscle group V and did not select muscle group VI.

As such, a remand is necessary to determine what muscle groups are affected by the Veteran's right biceps tendon rupture and whether there are separate compensable manifestations.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examination(s) of his right biceps tendon rupture to assess the muscle injuries to muscle group V and/or muscle group VI.

The examiner should specifically determine if the Veteran's right biceps tendon rupture results in injuries to muscle group V and/or muscle group VI and the level of injury, slight, moderate, moderately severe, or severe.  The examiner should discuss the findings of the previous VA examiners and the findings of the Veteran's private physician.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


